Citation Nr: 0825698	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  This case was previously before the 
Board in May 2006 when it was remanded for further 
development.  

The Board notes that the veteran, in numerous statements 
beginning in May 2005, raises a claim for an increased rating 
for tinnitus.  The Board referred this matter in its October 
2007 decision, but it does not appear that any action has 
been taken.  Consequently, this matter is again REFERRED to 
the RO for the appropriate action.


FINDING OF FACT

The overall evidence suggests that the veteran's service-
connected disabilities are of such nature and severity as to 
prevent him from obtaining and retaining substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants for benefits.  
The decision below grants service connection for a low back 
disability.  The record reflects that the RO has provided the 
veteran notice with respect to the initial-disability-rating 
and effective-date elements of the claims. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
such, there is no further need to discuss compliance with the 
duties to notify and assist.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

In January 2004, when the claim for TDIU was filed, the 
veteran had a 60 percent rating for bilateral hearing loss, a 
20 percent rating for the residuals of prostate cancer, and a 
10 percent rating for tinnitus, with a combined rating of 70 
percent.  The Board notes that the rating for bilateral 
hearing loss was increased to 70 percent effective May 3, 
2005, bringing the combined rating to 80 percent.  The 
veteran meets the schedular threshold for determining 
entitlement to a TDIU rating, and the only question remaining 
is whether there is evidence that the veteran is unable to 
secure substantially gainful occupation as the result of 
these disabilities.  38 C.F.R. § 4.16(a).

The veteran has reported that he taught high school chemistry 
and physics for approximately 26 years, before retiring in 
1997.  See September 2002 Request for Employment Information 
sheet.  He reports that his hearing loss, tinnitus, and 
prostrate problems make it impossible for him to be employed 
as a teacher.  

In February 2003, the VA received a statement from the 
Director of Schools for Fayette County, in which the Director 
reported that it would be "virtually impossible" to hire 
the veteran to teach with his hearing problem and the 
residuals of his prostate cancer.  See Wilson statement.  

A September 2005 VA audio examination record reports that the 
veteran had speech recognition scores of 52 percent in the 
right ear and 20 percent in the left ear, and the audiometric 
results indicate mild to profound hearing loss for both ears.  
The examiner stated that there was no possibility of a change 
in the hearing threshold.  

A December 2007 VA examination record reports the veteran's 
history of urinary incontinence with jumping, sneezing, 
coughing, and heavy lifting.  The veteran also reported 
variable daytime frequency according to fluid intake every 15 
minutes up to every 2 hours.  The veteran denied dysuria and 
hesitancy, but reported weak stream.  The veteran stated that 
he has to plan ahead prior to going anywhere so he can avoid 
drinking prior use the restroom prior to leaving, and the 
veteran stated that he has to use the restroom while in the 
movies and when shopping.  The examiner noted that the 
veteran was certified to be a teacher and that the veteran 
had to interrupt class because of his urinary frequency and 
control problems.  The examiner also noted that he veteran 
reported that he quit teaching because of his hearing 
impairment.  The examiner stated that the veteran's urinary 
frequency and urinary control problems would likely cause him 
to interrupt his work to use the rest room but would not 
render him unemployable.  She stated that he would need a job 
with some flexibility, however.  

A January 2008 VA audio examination reports that he veteran 
had moderately severe to profound hearing loss bilaterally.  
The examiner opined that it was "not likely that this 
veteran's hearing loss makes [him] unemployable."  The 
examiner noted that the veteran had "very significant 
hearing loss," for which hearing aids only provided limited 
benefit from amplification due to the degree and 
configuration of the veteran's hearing loss.  The examiner 
also noted that the hearing aid's benefit was especially 
limited in noisy condition.  The examiner stated that the 
"job market for a person with this degree and configuration 
of loss is quite small; however, it is possible to find a 
working environment in which he could be gainfully 
employed."  The examiner reported that the veteran would 
"obviously need a quiet job."  Additionally she stated that 
any job in which the veteran would have "to communicate by 
telephone would not be possible;" "face-to-face 
communication would be possible, however, albeit difficult."  

In determining whether TDIU is warranted, consideration may 
be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  The 
evidence indicates that, at the time of filing his claim, the 
veteran's symptoms from the service-connected disabilities, 
to include hearing loss and residuals of prostate cancer, 
would make it impossible for him to be a teacher.  The Board 
notes that the record contains opinions indicating that 
neither the hearing loss nor the prostate cancer residuals, 
considered separately, render the veteran unfit for gainful 
employment.  The Board notes that the record does not contain 
any opinion as to whether the veteran's service connected 
disabilities taken as a whole render him unemployable, but 
when the opinions are combined, it appears that the veteran 
could only be gainfully employed in a job "in a quiet 
environment, with no telephone contact, limited face-to-face 
contact, and flexibility for him to use the restroom."  
Based on the evidence of the severity of the veteran's 
service connected condition, the very limited pool from which 
the veteran could find such a job, and giving the benefit of 
the doubt to the veteran, the Board finds that TDIU is 
warranted.  


ORDER

A TDIU is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


